       Case 5:17-cv-02724-JFL Document 102-19 Filed 06/19/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



BRITAX CHILD SAFETY, INC.,                   )
                                             )
                      Plaintiff,             )
                                             )       Civil Action No. 5:17-cv-02724-JFL
v.                                           )
                                             )
NUNA INTERNATIONAL B.V. and                  )
NUNA BABY ESSENTIALS, INC.,                  )
                                             )
                      Defendants.            )



                                            ORDER

       Before this Court is Plaintiff Britax Child Safety, Inc.’s Motion to Strike Section X of

Defendants’ May 3, 2020 Expert Witness Report of Mr. Andrew Bowman Regarding

Noninfringment; paragraphs 43, 45-57, 79, 86, 102, 104, 110, 114-19, 139, and 141 of

Defendants’ May 4, 2020 Expert Report of W. Todd Schoettelkotte Relating to Damages; and

paragraphs 45, 93, 97-109, 118, and 122-23 of Defendants’ May 18, 2020 Rebuttal Expert

Witness Report of Mr. Andrew Bowman Regarding Invalidity, filed on June 5, 2020. Also

before this Court is Defendants’ Conditional Motion to Strike paragraphs 14-15, 44-104, 176-78,

and 187 of Plaintiff’s April 3, 2020 Expert Report of Lauren R. Kindler and paragraphs 6-12 of

Plaintiff’s May 18, 2020 Reply Expert Report of Lauren R. Kindler, filed on June 19, 2020.

Upon review of Plaintiff’s Motion, the Court DENIES Plaintiff’s Motion to Strike. Having

denied Plaintiff’s Motion, the Court need not address Defendants’ Conditional Motion.
      Case 5:17-cv-02724-JFL Document 102-19 Filed 06/19/20 Page 2 of 2




                                      AND IT IS SO ORDERED:



__________________                    ________________________________
       Date                           Joseph F. Leeson, Judge




                                      2
